DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHEN et al. (US 2017/0257961).

Regarding claim 1 CHEN discloses:
An electronic device, comprising: 
two bodies (e.g. 510, 520, FIG.3C); and 
at least one hinge structure (e.g. 2 FIG.6), comprising: 
a first bracket (e.g. 10 FIG.6); 
a second bracket (e.g. 50 FIG.6), wherein the at least one hinge structure is connected to the two bodies respectively via the first bracket and the second bracket (as shown e.g. 7A); 
a first rotation component (e.g. 21 FIG.6), connected rotatably to the first bracket by taking a first axis (center of theta FIG.8A) as a rotation axis; and 
a second rotation component (e.g. 23 FIG.6), connected rotatably to the first rotation component by taking the first axis as a rotation axis (e.g. shown e.g. FIG.8A), and connected rotatably to the second bracket by taking a second axis as a rotation axis (e.g. 27 FIG.8A, paragraph [0035]), wherein the first axis and the second axis are parallel to each other (e.g. into/out of the page FIG.8B) and are not coincident (e.g. the center of 27 is offset from the center of rotation of 23 as shown FIG.6).

Regarding claim 2 CHEN discloses:
a quantity of the at least one hinge structure is two (shown e.g. FIG.7B), the two first brackets of the two hinge structures are connected respectively to the two bodies (indicated e.g. FIG.7B), and the two second brackets of the two hinge structures are connected to each other (as indicated e.g. FIG.7B via 520).

Regarding claim 3 CHEN discloses:
when the two bodies are closed, each of the first brackets is adapted to rotate relative to the corresponding first rotation component by taking the first axis as a rotation axis (shown e.g. FIG.5), such that the two bodies are unfolded relatively at a first angle, then each of the first rotation components is adapted to rotate relative to the corresponding second rotation component by taking the first axis as a rotation axis (shown e.g. FIG.7A 90 degrees paragraph [0039]), such that the two bodies are unfolded relatively at a second angle greater than the first angle (e.g. 90>0), and then each of the second rotation components is adapted to rotate relative to the corresponding second bracket by taking the second axis as a rotation axis, such that the two bodies are unfolded relatively at a third angle greater than the second angle (e.g. 180>90>0 described paragraph [0032]).

Regarding claim 5 CHEN discloses:
one of the first bracket and the first rotation component comprises an arc-shaped guide (e.g. upper 113 FIG.6), a center of curvature of the arc-shaped guide is located on the first axis (as indicated via guiding P2 e.g. FIG.8A), the other one of the first bracket and the first rotation component comprises a convex part (e.g. upper 213 FIG.6), and the convex part is disposed slidably to the arc-shaped guide (described paragraph [0033]).

Regarding claim 6 CHEN discloses:
one of the first bracket and the first rotation component comprises another arc-shaped guide (e.g. lower 113 FIG.6), a center of curvature of the another arc-shaped guide is located on the first axis (indicated e.g. FIG.4A-FIG.4B), the other one of the first bracket and the first rotation component comprises another convex portion (e.g. lower 213 FIG.6), and the another convex portion is disposed slidably to the another arc-shaped guide (described paragraph [0033]).

Regarding claim 7 CHEN discloses:
the two arc-shaped guides have different radii of curvature (as shown e.g. FIG.6).

Regarding claim 8 CHEN discloses:
the at least one hinge structure comprises at least one torque-providing element (e.g. 40 FIG.6), and the at least one torque-providing element is connected coaxially to the convex portion (as indicated via dotted lines e.g. FIG.6).

Regarding claim 9 CHEN discloses:
one of the first rotation component and the second rotation component comprises an arc-shaped guide (e.g. 231 FIG.6), a center of curvature of the arc-shaped guide is located on the first axis (when rotated with 21 FIG.8A), the other one of the first rotation component and the second rotation component comprises a convex portion (e.g. 27 FIG.6), and the convex portion is disposed slidably to the arc-shaped guide (as indicated via dotted line FIG.6).

Regarding claim 10 CHEN discloses:
one of the first rotation component and the second rotation component comprises another arc-shaped guide (e.g. 219 FIG.6), a center of curvature of the another arc-shaped guide is located on the first axis (when rotated with 21 FIG.8A), the other one of the first rotation component and the second rotation component comprises another convex portion (e.g. 231 FIG.6), and the another convex portion is disposed slidably to the another arc-shaped guide (as indicated via dotted line FIG.6, described paragraph [0041]).

Regarding claim 11 CHEN discloses:
the two arc-shaped guides have different radii of curvature (e.g. 233 outside 231 FIG.6).

Regarding claim 12 CHEN discloses:
the at least one hinge structure comprises at least one torque-providing element (e.g. 40 FIG.6), and the at least one torque-providing element is connected coaxially to the convex portion (as shown e.g. FIG.6).

Regarding claim 13 CHEN discloses:
one of the second rotation component and the second bracket comprises an arc-shaped guide (e.g. end of 23 FIG.6), a center of curvature of the arc-shaped guide is located on the second axis (indicated via dotted line FIG.6), the other one of the second rotation component and the second bracket comprises a convex portion (e.g. bottom portion of 50 FIG.6), and the convex portion is disposed slidably to the arc-shaped guide (as indicated via dotted line FIG.6).

Regarding claim 14 CHEN discloses:
one of the second rotation component and the second bracket comprises another arc-shaped guide (e.g. 231 FIG.6), a center of curvature of the another arc-shaped guide is located on the second axis (indicated via dotted line FIG.6), the other one of the second rotation component and the second bracket comprises another convex portion (e.g. inserted into upper 50 shown FIG.6), and the another convex portion is disposed slidably to the another arc-shaped guide (indicated via dotted lines FIG.6).

Regarding claim 15 CHEN discloses:
the two arc-shaped guides have a same radius of curvature and are connected to each other (as shown e.g. FIG.6 and connected to 27 FIG.6), the two arc-shaped guides each have different depths (shown e.g. FIG.6), and the two convex portions together form a ladder-shaped structure and may be disposed slidably respectively to the two arc-shaped guides (e.g. lower 50, with rung in middle and then upper 50, shown FIG.6).

Regarding claim 16 CHEN discloses:
the arc-shaped guide having a less depth is divided into two sections (upper and lower shown e.g. FIG.6), and the arc-shaped guide having a greater depth is connected between the two sections (e.g. end of 23 connecting upper and lower sections of 231 shown FIG.6).

Regarding claim 17 CHEN discloses:
an end of each of the sections is open (open ends shown e.g. FIG.6).

Regarding claim 18 CHEN discloses:
the at least one hinge structure comprises at least one torque-providing element (e.g. 60 FIG.6), and the at least one torque-providing element is disposed to the second rotation component (as indicated via dotted line FIG.6).

Regarding claim 19 CHEN discloses:
the second bracket comprises a rod portion (27/60 as part of 50 FIG.6), the rod portion extends along the second axis (as described paragraph [0035]), the at least one torque-providing element comprises a covering portion (e.g. 61 FIG.6), and the covering portion covers the rod portion (e.g. 61 covering 27 indicated FIG.6).                                                                                                                                                           

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US 2020/0174530).

Regarding claim 1 Wu discloses:
An electronic device, comprising: 
two bodies (e.g. 12, 14 FIG.1); and 
at least one hinge structure (e.g. 56 FIG.6), comprising: 
a first bracket (e.g. 58 FIG.6); 
a second bracket (e.g. 58 FIG.6), wherein the at least one hinge structure is connected to the two bodies respectively via the first bracket and the second bracket (indicated e.g. FIG.2); 
a first rotation component (e.g. 68 FIG.6), connected rotatably to the first bracket by taking a first axis (center of 68 FIG.5) as a rotation axis; and 
a second rotation component (e.g. 68 FIG.6), connected rotatably to the first rotation component by taking the first axis as a rotation axis (e.g. 2nd 68 rotating about first 68 shown e.g. FIG.8A-FIG.8F), and connected rotatably to the second bracket by taking a second axis as a rotation axis (e.g. 2nd 68 shown rotating about its own axis FIG.8G-FIG.8M described paragraph [0026]), wherein the first axis and the second axis are parallel to each other (indicated e.g. FIG.6) and are not coincident (as shown e.g. FIG.6, FIG.8G-FIG.8M).

Regarding claim 2 Wu discloses:
a quantity of the at least one hinge structure is two (shown e.g. FIG.3), the two first brackets of the two hinge structures are connected respectively to the two bodies (indicated e.g. FIG.2), and the two second brackets of the two hinge structures are connected to each other (as shown/indicated e.g. FIG.2 via 14).

Regarding claim 3 Wu discloses:
when the two bodies are closed, each of the first brackets is adapted to rotate relative to the corresponding first rotation component by taking the first axis as a rotation axis (shown e.g. FIG.8A-FIG.8F), such that the two bodies are unfolded relatively at a first angle, then each of the first rotation components is adapted to rotate relative to the corresponding second rotation component by taking the first axis as a rotation axis (shown e.g. FIG.1, FIG.8A-FIG.8F described paragraph [0026]), such that the two bodies are unfolded relatively at a second angle greater than the first angle (e.g. 90>0), and then each of the second rotation components is adapted to rotate relative to the corresponding second bracket by taking the second axis as a rotation axis, such that the two bodies are unfolded relatively at a third angle greater than the second angle (shown e.g. FIG.8G-FIG.8M, sequencing described paragraph [0026]).

Regarding claim 4 Wu discloses:
the first angle is 90 degrees (shown e.g. FIG.8D), the second angle is 180 degrees (described e.g. paragraph [0026]), and the third angle is 360 degrees (as shown e.g. FIG.8M).

Response to Arguments
Applicant's arguments filed 2022-05-11 have been fully considered but they are not persuasive. The rejection above points out where the art already of record discloses the limitations added in amendment.
Regarding the arguments with respect to CHEN:
Applicant argues that as 27 of CHEN is “a component restricting the position of connecting portion 23 during a rotation” it cannot disclose a rotation axis as claimed.
An annotated copy of FIG.4B of CHEN is show below demonstrating that 21 rotates about 27 by 90 degrees as 27 shifts to the left. As 21 rotates about 27 by 90 degrees then 27 discloses a rotation axis as claimed.

    PNG
    media_image1.png
    630
    295
    media_image1.png
    Greyscale




Regarding the arguments with respect to WU:
Applicant’s argument is a demonstration of the improper utilization of ellipsis and a failure to consider the disclosure of the prior art publication in its entirety.
Paragraphs [0029] and [0030] describe a staging mechanism whereby rotation occurs around one axis through one set of angles, and then proceeds to rotate further around a second axis through an additional set of angles, that one axis is stationary but then is rotated about while the other axis is rotated about and then is stationary does not render either of the axis anything less than rotation axis. The rotation around both axis of the device of Wu is clearly shown in FIG.8A-FIG.8M as was pointed out in the original rejection of record. Furthermore, it is noted that in the present application, the disclosed axis A1 does not rotate in and of itself, A1 is nothing more than a point/imaginary line in space and has no capacity to rotate and instead is a point which is only rotated about, and so even if 68 does not rotate it serves as a center of rotation and so, reading the claims in light of the specification without importing limitations from the specification into the claims (MPEP 2111), discloses the rotation axis as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/            Examiner, Art Unit 2841                               


/ANTHONY M HAUGHTON/            Primary Examiner, Art Unit 2841